PER CURIAM.
We granted a writ of certiorari to review the Court of Appeals’ decision in Mack v. Lott, 410 S.C. 28, 762 S.E.2d 719 (Ct.App.2014). We now dismiss the writ as improvidently granted since both parties and the trial court agree that the proper standard for determining probable cause is an objective standard; that is, whether the facts known to the arresting officer at the time of the arrest, viewed from the standpoint of an objectively reasonable police officer, amount to probable cause. Because the Court of Appeals’ language on this issue is arguably unclear, for the benefit of the bench and bar, we direct the Court of Appeals to depublish its opinion.
Accordingly, we
DEPUBLISH THE OPINION OF THE COURT OF APPEALS AND DISMISS CERTIORARI AS IMPROVIDENTLY GRANTED.